USDC IN/ND case 3:19-cv-00169-JD-MGG document 53 filed 07/20/21 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

JEREMY HUFFMAN, SR.,                    )
                                        )
               Plaintiff,               )
                                        )
       v.                               )     Cause No. 3:19-cv-169
                                        )
HEAD NURSE LYNN, et al                  )
                                        )
               Defendants.              )

                             NOTICE OF REFUSAL OF SERVICE

       Defendants, Head Nurse Lynn, Nurse Jason, Dr. Tieman and Dr. Hall (hereinafter

collectively “Defendants”), by counsel, notify the Court of inability to serve discovery requests as

follows:

   1. Defendants attempted to serve Plaintiff with a copy of Defendants’ Motion to Conduct

       Limited Discovery (ECF 27) to the following address, but the same was returned to defense

       counsel noting the addressee refused the parcel:

       Jeremy Huffman, Sr.
       16508-027
       Beckley FCI
       Federal Correction Institution
       Inmate Mail/Parcels
       P O Box 350
       Beaver, WV 25813

   2. Defendants notified the Court of the same by filing a “Notice of Refusal of Service” on

       March 4, 2021. (ECF 28).

   3. After contacting FCI Beckley, defense counsel amended its Certificate of Service, and

       attempted service of their discovery requests (ECF 38-40) to Plaintiff to the following

       address:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 53 filed 07/20/21 page 2 of 3


     Jeremy Huffman, Sr. 16508-027
     FCI Beckley Federal Corr. Inst.
     P O Box 350
     Beaver, WV 25813

  4. Defense counsel again received back, noted as “Return to Sender” and “Unable to

     Forward.”

  5. Defendants notified the Court of the same by filing a “Notice of Refusal of Service and

     Motion to Extend” on June 3, 2021. (ECF 49).

  6. After further research, defense counsel found what it believed to be the correct address to

     send legal mail to Plaintiff. Defense counsel, therefore, amended its Certificate of Service

     and attempted service of their discovery requests to Plaintiff at the following address:

     LEGAL MAIL FOR:
     Jeremy Huffman, Sr., 16508-027
     FCI BECKLEY
     PO BOX 1280
     BEAVER, WV 25813

  7. Defendants received the package containing the aforementioned discovery requests back,
     with a note from USPS stating:

     RETURN TO SENDER
     UNCLAIMED
     UNABLE TO FORWARD
     RETURN TO SENDER

  8. Tracking information on USPS.com indicates the package was “Refused” on June 7, 2021.

  9. Again, it is unclear to Defendants whether Plaintiff or the facility is refusing delivery.

  10. At this time, defense counsel has exhausted all potential addresses to serve Plaintiff these
      discovery requests, and has been unsuccessful.

  11. Defendants cannot proceed further in this matter until they are able to successfully serve
      Plaintiff with its limited discovery requests as granted by the Court.




                                                2
USDC IN/ND case 3:19-cv-00169-JD-MGG document 53 filed 07/20/21 page 3 of 3


       WHEREFORE, Defendants, by counsel, respectfully provide notice of Defendants’ efforts

and failure to serve its limited discovery requests pertaining to the exhaustion of administrative

remedies.



                                             Respectfully Submitted,




                                             Georgianne M. Walker (23182-71)
                                             Amanda M. Jordan (32129-71)
                                             Attorneys for Defendants

                                             MAY • OBERFELL • LORBER
                                             4100 Edison Lakes Parkway, Suite 100
                                             Mishawaka, IN 46545
                                             Telephone: (574) 243-4100
                                             Facsimile: (574) 232-9789
                                             gwalker@maylorber.com
                                             ajordan@maylorber.com

                                CERTIFICATE OF SERVICE

        I certify that service of the above document was made on July 20, 2021 by U.S. certified
mail, return receipt requested, postage affixed upon the following:

LEGAL MAIL FOR:
Jeremy Huffman, Sr., 16508-027
FCI BECKLEY
PO BOX 1280
BEAVER, WV 25813
Certified Mail # 7016 2140 0000 6277 3400
Return Receipt Requested




                                             Amanda Jordan (32129-71)




                                                3
